Citation Nr: 0017615	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  99-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hair loss.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for a throat condition, 
other than tonsillitis.

4.  Entitlement to service connection for a lung condition.

5.  Entitlement to service connection for bilateral foot 
condition.

6.  Entitlement to service connection for bilateral hand 
condition.
 
7.  Entitlement to service connection for a heart condition.

8.  Entitlement to service connection for a circulation 
condition.

9.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for hepatitis C due to blood 
transfusions received at a Department of Veterans Affairs 
Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
hair loss, sinus, throat, heart and lung condition, 
circulation problems, bilateral foot and hand conditions, as 
due to frostbite; and denied reopening of the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for hepatitis C.

The Board notes that the veteran was granted service 
connection for tonsillitis, post-operative by a rating 
decision dated September 1989 and was assigned a 
noncompensable evaluation effective April 1969.



FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
condition causing hair loss, nor is there medical evidence of 
a nexus between hair loss and any incident of service, 
including a claimed cold injury or frostbite.

2.  There is no competent medical evidence of a current sinus 
condition.

3.  There is no competent medical evidence of a current 
throat condition.

4.  There is no competent medical evidence of a current lung 
condition.

5.  There is no competent medical evidence of a bilateral 
foot condition.

6.  There is no competent medical evidence of a bilateral 
hand condition.

7.  There is no medical evidence of a nexus between the 
veteran's heart condition and any incident of service, 
including a claimed cold injury or frostbite.

8.  There is no competent medical evidence of a nexus between 
the veteran's circulation condition and any incident of 
service, including a claimed cold injury or frostbite.

9.  By an unappealed decision in April 1995, the RO denied 
the veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for hepatitis C due to blood transfusions 
received at a VAMC.

10.  Evidence pertinent to the veteran's hepatitis C claim 
which has been received since the April 1995 RO determination 
is, by itself or in connection with evidence previously of 
record, so significant that it must be considered to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hair loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a sinus condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for throat condition, other than tonsillitis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a lung condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a bilateral foot condition is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran's claim of entitlement to service connection 
for a bilateral hand condition is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran's claim of entitlement to service connection 
for a heart condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The veteran's claim of entitlement to service connection 
for a circulation condition is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

9.  The April 1995 rating decision which denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for hepatitis C due 
to blood transfusions received at a VAMC, is final.  38 
U.S.C.A. § 7105(c) (West 1991).

10.  Evidence pertinent to the veteran's hepatitis C 
disability claim which has been received since April 1995 
rating decision is new and material, and the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C due to blood transfusions received at a VAMC is 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 
(1999).

11.  The veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for hepatitis C due to blood transfusions received at 
a VAMC is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The issue before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran contends that he should be service connected for 
hair loss, sinus, throat, heart, circulation, lung, and 
bilateral foot and hand conditions as residuals of frostbite.

The Board notes that the veteran failed to report for 
scheduled VA examinations on December 18th and 19th 1997.

Service personnel records indicate that the veteran was 
stationed in Alaska; however, service medical records are 
negative for a diagnosis of frostbite.

A. Hair loss, sinus, throat (other than tonsillitis), lung, 
bilateral foot and hand conditions

Service medical records are negative for any diagnoses 
involving loss of hair, sinus, throat, lung, or bilateral 
foot and hand conditions.  

Post-service medical records show no diagnoses of 
disabilities involving the loss of hair, sinus, throat, lung, 
or either foot or hand.  VA x-ray report dated December 1997 
showed paranasal sinuses were clear without evidence of 
mucosal thickening or fluid level.  The ostiomeatal complex 
was patent bilaterally.  No bony abnormalities were 
identified.  The impression was negative CT of the paranasal 
sinuses.  X-rays also showed the lungs to be clear without 
evidence of acute infiltrate, pulmonary edema, pleural 
effusion or mass.  No bony abnormalities were identified.

Lincoln Neurology conducted a neurology examination in 
December 1997.  The veteran reported that he unloaded ships 
with a forklift while stationed in Alaska, Washington State, 
and Connecticut.  He indicated that in the first year that 
his hands and feet became very cold.  Instead of reporting to 
the infirmary he went upstairs to get a cup of coffee, and 
let his hands and feet warm up.  The veteran indicated that 
he recently had trouble with his hands.  He noticed primarily 
peeling.  The examination found electrodiagnostic studies to 
be normal.  The examiner did not find any evidence for any 
changes electrodiagnostically due to secondary effects of 
frostbite.  

Since the veteran failed to report to scheduled VA 
examinations evidence expected from these examinations which 
might have been material to the outcome of these claims could 
not be considered.  Thus, the appeal must be adjudicated 
based on the evidence that is currently in the claims file.  
38 C.F.R. § 3.655.  That evidence is devoid  of medical 
evidence establishing that the veteran suffers from hair 
loss, sinus, throat, lung, and bilateral foot or hand 
conditions.  The Board cannot rely solely on the veteran's 
own statements because evidence of a current disabilities 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  As to the claim of hair loss, the veteran is 
obviously competent to state whether he has such a condition.  
However, he is not competent to render an opinion as to the 
etiology of hair loss or any other of the claimed conditions; 
being a layman, he is not competent to give an opinion 
regarding medical causation, and his statements on such 
matters do not serve to make the claim well grounded.  
Espiritu, supra.  There is no medical evidence of a nexus 
between hair loss, or any of the other claimed disorders 
(sinus, throat (other than tonsillitis), lung, bilateral foot 
and hand conditions), and any incident of active duty, 
including claimed frostbite.  In consideration of the 
foregoing, the Board finds that the veteran has failed to 
meet his burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for conditions 
which involve hair loss, sinus, throat, lung, bilateral foot 
and hands.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That nothwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and as an 
explanation as to why his current attempt fails.

B. Heart and circulation conditions

Service medical records are negative for any diagnosis of a 
heart or circulation condition.

Post-service medical records from the University of Nebraska 
Medical Center indicated that the veteran had status post 
mitral valve replacement on July 1997 with additional 
diagnoses of intermittent atrial fibrillation, seizures, and 
chronic renal insufficiency.  The veteran was admitted to the 
Geriatric Rehabilitation Unit for physical rehabilitation.  

December 1997 VA x-rays showed cardiac silhouette appeared to 
be normal in size and contour.  There had been interval post-
surgical changes consistent with median sternotomy and 
prosthetic mitral valve.  The lungs were clear without 
evidence of acute infiltrate, pulmonary edema, pleural 
effusion or mass.  No bony abnormalities were identified.  
The impression was median sternotomy with prosthetic mitral 
valve and no acute cardiopulmonary process.

The evidence establishes that the veteran has a heart and 
circulation condition.  However, there is no medical evidence 
of a nexus between the veteran's heart and circulation 
condition and his period of active duty service.  Post-
service medical records do not mention a heart or circulation 
condition until approximately 1997.  The record has failed to 
provide any competent medical evidence illustrating a nexus 
between the veteran's heart and circulation condition and his 
active duty service.  In absence of competent medical 
evidence to support the claim of entitlement to service 
connection for a heart and circulation condition, the Board 
finds the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.


II.  New and material

The Board first notes that a claim by the veteran for 
entitlement to service connection for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151 was initially denied by a 
rating decision in December 1988.  By a rating decision dated 
April 1995 entitlement to service connection for hepatitis C 
under the provisions of 38 U.S.C.A. § 1151 was again denied.  
The evidence did not show that the veteran's hepatitis C 
resulted from VA authorized hospitalization, medical or 
surgical treatment due to negligence or fault on the part of 
the VA.  The evidence also did not show that the veteran had 
any organic residuals of hepatitis C.  The veteran was 
notified of the determinations and apprised of appellate 
rights and procedures, but he did not initiate an appeal.  
Accordingly, the April 1995 rating decision became final.  
38 U.S.C.A. § 7105(c).  The veteran subsequently sought to 
reopen his claim, and the RO denied that request in a March 
1998 rating decision.  The appellant did complete an appeal 
from that determination, and the case is now before the Board 
for appellate review.

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication. Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The veteran essentially contends that his hepatitis C is due 
to blood transfusions received at a VAMC in 1987 after hip 
surgery.  At the time of the December 1988 and April 1995 
determinations, the evidence of record included: the 
veteran's service medical records; private hospital records 
from Lincoln General Hospital dated December 1982 indicating 
surgery for loosened right total hip prosthesis; statement 
from R.L. Haag, M.D., concerning his hip replacement and 
seizure disorder; March 1983 VA examination; VA outpatient 
treatment records from February 1983 to September 1987, 
indicating veteran suspected of having non-A non-B hepatitis; 
VA hospital report indicating that the veteran was 
hospitalized from January to February 1987 for revision of 
right total hip arthroplasty with acetabular reconstruction 
utilizing allograft, blood transfusions; VA hospital report 
indicating hospitalization from May 1987 to June 1987 for 
liver/spleen scan; letter dated November 1994 from the 
Community Blood Bank; March 1995 VA examination.

The evidence received subsequent to the April 1995 rating 
decision includes a letter from Lincoln-Lancaster County 
Health Department dated May 1997 indicating that the veteran 
tested positive for the hepatitis C surface antibody.

With regard to the newly received evidence, the Board finds 
that it was not of record in April 1995, and, in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim The May 1997 Health Department letter noted that 
the veteran  had tested positive for hepatitis C, a fact that 
was previously known, but, unlike the previously considered 
Community Blood Bank letter, which also noted negative test 
results and informed the veteran that there might have been a 
"false positive" result, the more recent Health Department 
letter noted no negative results and strongly advised the 
veteran to seek medical follow-up to determine if he has 
Hepatitis C.  This statement, when considered in conjunction 
with the March 1995 VA examination, which noted the veteran's 
history of receiving sixteen blood transfusions during the 
1987 VA hospitalization in question and developing hepatitis 
with jaundice shortly thereafter, is, in the Board's 
judgment, new and material evidence, within the meaning of 
the cited legal authority.  It follows that the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for hepatitis 
C due to blood transfusions received at a VAMC is reopened.  
The Board further finds that, because there is medical 
evidence suggesting the contended causal link, the veteran's 
claim is well grounded.  

The Board must next ensure that the duty to assist has been 
fulfilled before proceeding to the third step, a merits 
adjudication.  Winters, supra.  The Board finds that the 
relevant facts have not been properly developed, and, 
accordingly, the statutory duty of  VA to assist in the 
development of the well-grounded claim has not been 
satisfied.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1991).  Accordingly, the claim for compensation 
under 38 U.S.C.A. § 1151 for hepatitis C due to blood 
transfusions received at a VAMC  is addressed in the remand, 
which follows the order of this decision. 


ORDER

Entitlement to service connection for hair loss, a sinus 
condition, a throat condition (other than tonsillitis), a 
lung condition, bilateral foot and hand condition, a heart 
condition, and a circulation condition is denied.

New and material evidence having been submitted, the 
veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for hepatitis C due to blood transfusions 
received at a VAMC is reopened, and the claim is well 
grounded; to this extent only, the claim is granted.



   
                                                         
REMAND

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected. Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claim prior to October 1, 1997, the 
relevant issue before the Board is whether the veteran's 
hepatitis C was a result of VA medical treatment, including 
blood transfusions.

In view of the record, it is the judgment of the Board that 
further development of the evidence is warranted, including 
efforts to obtain any medical records relating to evaluation 
and treatment for hepatitis, and providing the veteran with a 
more comprehensive VA examination.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Accordingly, the case is remanded for the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of evaluation or treatment for 
hepatitis.  The RO should directly 
contact all identified sources of medical 
records, and complete medical records 
should be obtained in accordance with 38 
C.F.R. § 3.159.
2.  After all records are added to the 
claims folder, the veteran should undergo 
a VA examination to determine the nature 
and etiology of his hepatitis C.  All 
indicated tests must be performed to 
confirm that the veteran does in fact 
have hepatitis C (i.e., EIA or enzyme 
immunoassay; RBIA or recombinant 
immunoblot assay) and, if so, whether it 
is at least as likely as not that it is 
causally linked to the blood transfusions 
(16) he received during a VA 
hospitalization from January to February 
1987.  The examiner should note whether 
the veteran has chronic hepatitis and 
whether he has any current residuals of 
hepatitis (i.e., abnormal liver function 
studies).  The claims folder must be 
provided to and reviewed by the examiner, 
and the examination report should 
indicate that such has been accomplished.  

Thereafter, the RO should review the claim for compensation 
under 38 U.S.C.A. § 1151 for hepatitis C due to blood 
transfusions received at a VAMC.  If the claim is denied, the 
veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.

On remand, the veteran may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

